Citation Nr: 1102874	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  05-23 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for an acute breakthrough seizure and a thoracic spine 
disability. 

2.  Entitlement to service connection for a right eye disability, 
claimed as secondary to the appellant's service-connected left 
eye disorder.  


REPRESENTATION

Appellant represented by:	Robert B. Goss, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his daughter



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active duty service from October 1961 to August 
1962.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Waco, Texas, 
Regional Office (RO), of the Department of Veterans Affairs (VA), 
which denied the benefits sought on appeal.  Subsequent to his 
appeal, the appellant, his spouse, and his daughter provided 
testimony before the undersigned Acting Veterans Law Judge (AVLJ) 
sitting at the RO.  This occurred in May 2008.  During the 
hearing, the appellant submitted additional evidence along with a 
waiver of initial RO consideration.  A transcript of that hearing 
was produced and has been included in the claims folder for 
review.  

Following that hearing and upon reviewing the claim, the Board, 
in October 2008, remanded the claim to the RO via the Appeals 
Management Center (AMC in Washington, DC, for the purpose of 
obtaining additional medical evidence.  Since that time, the 
record reflects that the appellant has obtained a private 
attorney to assist him with his claim.  This is reflected on the 
front page of this action.  

Upon reviewing the claims folder, the Board referred the matter 
to a private medical professional for an independent medical 
expert (IME) opinion.  This occurred in August 2010.  The 
specialist's opinion has been obtained and has been included in 
the claims folder for review.  It is noted that the appellant, 
along with his representative, were given the opportunity to 
provide any comments with respect to the opinion.  Additional 
comments were not forthcoming.  

The issue of entitlement to service connection for a right eye 
disability is once again REMANDED to the Department of Veterans 
Affairs Regional Office.  VA will notify the appellant if further 
action is required.


FINDING OF FACT

Resolving all reasonable doubt in the service member's favor, the 
nonrefilling of the prescription for Lorazepam and the refusal by 
the VA doctor to issue a new prescription for the prevention of 
seizures was careless, negligent, due to a lack of proper skill 
or error in judgment and this failure was the proximate cause of 
the service member's an acute breakthrough seizure and a thoracic 
spine disability.


CONCLUSION OF LAW

The criteria are met for benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for an acute breakthrough seizure and a 
thoracic spine disability.  38 U.S.C.A. §§ 1151, 1154, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the service 
member's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant should not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

Also, the Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the appellant.  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.  When 
all the evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) must ask the 
claimant to provide any evidence in her or his possession that 
pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The Board finds that the Agency of Original Jurisdiction (AOJ) 
has substantially satisfied the duties to notify and assist, as 
required by the VCAA.  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to the 
appellant proceeding with this issue given the favorable nature 
of the Board's decision with regard to the issue now before it.

The appellant seeks VA compensation pursuant to 38 U.S.C.A. § 
1151 on the basis that VA's failure to refill a prescription of 
low dosage Lorazepam caused him to suffer a seizure which, in 
turn, resulted in a fall which injured the thoracic segment of 
the spine.  He maintains that the condition he now suffers 
therefrom was not reasonably foreseeable and that it was caused 
by the lack of treatment he received at a VA facility.  As such, 
he asks for additional VA compensation benefits.

The record reflects that the appellant had been prescribed a low 
dosage of Lorazepam for approximately fifteen years.  On 
September 7, 2004, the appellant sought to refill three 
prescriptions, one of which was for Lorazepam.  The VA pharmacy 
was able to full two of the prescriptions but was unable to fill 
the prescription for Lorazepam because the appellant had "run 
out of refills."  Pharmacy personnel did not contact the 
appellant's VA doctor nor did they suggest a different medication 
as a temporary measure and they did not inform the appellant when 
they would contact the appellant's VA doctor seeking guidance.  
Instead, the appellant was allowed to leave the VA pharmacy 
without the low-dosage Lorazepam.  

Three days later, on September 10, 2004, after the appellant had 
run out of his Lorazepam and after not hearing from the VA 
pharmacy, the appellant suffered a seizure and fell in his home.  
He immediately went to a private emergency room where he was 
diagnosed with an acute breakthrough seizure and a thoracic 
abrasion.  Four days later, on September 14, 2004, the appellant 
once again sought treatment for pain in his back.  Unfortunately, 
no diagnosis pertinent to the thoracic segment of the spine was 
given.

The appellant asserts that "but for" the VA's failure to refill 
his prescription for Lorazepam, he would not have experienced a 
seizure that caused a fall that injured his back.  To support his 
assertions, he has submitted three medical documents - they are 
from November 2004, October 2005, and February 2006.  In essence, 
these documents indicate that the appellant had been prescribed 
low-dosage [2 mg.] Lorazepam to treat his seizure disorder.  The 
doctors recommended that the appellant be continued on the low-
dosage indefinitely and that the stopping of the Lorazepam, even 
at such a low dosage, could cause the appellant to have seizures 
due to a lowering of the seizure threshold.  Indeed, Dr. R. F. 
Ulrich's February 2006 report reflects that the medication was 
unusually effective at treating the appellant's seizure disorder 
at such a low dose.  Finally, one of the documents noted that the 
appellant's response to the Lorazepam and the reduction of 
seizures was exceptional but should definitely be continued even 
though other patients might not respond as favorably as the 
appellant.  

The record indicates that in conjunction with his claim for 
benefits, the appellant's claim was reviewed by a VA physician's 
assistant who, in December 2008, provided the following:

	. . . asked him about lorazepam 
causing seizure disorder if quickly taken 
off of it.  He said definitely not, that he 
would have to be on at least 7.5 to 10 mg a 
day and quickly taken off that dose before 
he would have any kind of seizure like 
activity but since he is on 2 mg or 1 mg at 
night this would not cause any problems 
with seizure type problem.  So it is this 
provider's opinion that there is no 
carelessness, negligence, lack o[f] proper 
skill, error in judgment or similar 
incident of fault on any part of the VA 
that was foreseeable.  And that his 
lorazepam being stopped did not cause any 
side effects.  This patient is very 
unstable on exam secondary to balance 
problems and this could have been a problem 
when he woke up that night and went to the 
bathroom he could have had a balance 
problem which made him pass out and fall 
into the tub.

With respect to the above opinion, the record shows that the VA 
neurological examination was conducted by a physician's assistant 
and not a doctor.  The claims folder was reviewed prior to the 
examination.  Upon completion of the physical examination of the 
appellant, and in order to complete the exam process, the 
physician's assistant telephoned a doctor located at the Dallas 
VA Medical Center.  The physician's assistant, per the 
examination report, asked the physician questions with respect to 
the appellant's claim and then the physician's assistant 
transcribed the physician's response.  The physician was not 
given the appellant's claims folder to review prior to making his 
comments over the telephone, and there is no indication that the 
physician in Dallas had previously seen or examined the 
appellant.  Additionally, neither the physician nor the 
physician's assistant provided comments with respect to the 
opinion given by Doctor R. F. Ulrich nor did they provide remarks 
concerning the drug information handout that indicated that 
seizures might occur if the appellant's Lorazepam was suddenly 
stopped.  

As indicated in the Introduction, the Board sought an opinion by 
an independent medical examiner (IME).  That opinion, dated 
August 2010, was provided by a medical doctor in the neurology 
department of the University of Massachusetts Medical School.  
The IME reviewed all of the appellant's available medical records 
contained in the claims folder and provided, in part, the 
following:

It was not reasonably foreseeable that 
cessation of the medication would lead to 
the patient to have an epileptic seizure.  
It is well known that abrupt cessation of 
benzodiazepines (the class of medication of 
which lorazepam is one drug) after 
prolonged use, especially in high doses, 
can lead to withdrawal seizures.  It was 
difficult to find information defining what 
the minimal dose of daily lorazepam that 
could lead to seizures if discontinued 
abruptly is.  I was able to find one case 
report of a patient who suffered withdrawal 
symptoms from cessation of chronic 
lorazepam use at a dose of 1 mg per day, 
but not a withdrawal seizure.  Therefore, 
the provocation of an epileptic seizure 
from cessation of 1 mg twice a day of 
lorazepam would be a rare event, if even 
possible.  However, the provocation of a 
psychogenic seizure would be far more 
likely, as him anxiety would be expected to 
get much worse with cessation of the 
medication without any explanation or 
replacement therapy for his underlying 
condition.  

....

If an additional disability exists . . . it 
is at least as likely as not that such a 
disability was due to carelessness and an 
error in judgment on the part of the VA, as 
it is reasonable for a patient to expect a 
physician to discuss the cessation of a 
medication he has been on for 15 years that 
he believes is preventing seizures, and not 
to just stop refilling the prescription. . 
. . It would be reasonably foreseeable that 
stopping his lorazepam would lead to a 
worsening of his anxiety; however, it may 
not be well known to a general practitioner 
than stopping the medication could lead to 
a psychogenic seizure.

....

	. . . In this patient's case, it is 
clear that the cessation of the lorazepam 
most likely caused the event; however, this 
would not be the necessary consequences of 
stopping 2 mg daily of lorazepam in most 
people.  

Since the above opinion, no additional medical information has 
been presented or received by the VA with respect to this issue.  

Compensation may be paid for a qualifying additional disability 
or qualifying death, not the result of the service member's 
willful misconduct, caused by hospital care, medical or surgical 
treatment, or examination furnished the service member when the 
proximate cause of the disability or death was:

(A)  carelessness, negligence, lack of 
proper skill, error in judgment, or similar 
instance of fault on the part of VA in 
furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B)  an event not reasonably foreseeable.

38 U.S.C.A. § 1151 (West 2002 & Supp. 2010).

VA regulations codifying the requirements for claims requesting 
benefits under 38 U.S.C. 1151(a) filed on or after October 1, 
1997.  A review of the record reveals that the appellant's claim 
for compensation was received in January 2005.

For claims received by VA on or after October 1, 1997, in order 
for compensation for additional disability or death due to 
hospital care, medical or surgical treatment, examination, to be 
authorized, there must be actual causation not the result of 
continuance or natural progress of a disease or injury for which 
the care, treatment, or examination was furnished, unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural progress.  
The additional disability or death must not have been due to the 
service member's failure to follow medical instructions.  38 
C.F.R. § 3.361 (2010).

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the service member's additional 
disability or death and that:

(i)  VA failed to exercise the degree of 
care that would be expected of a reasonable 
health care provider or that

(ii)  VA furnished the hospital care, 
medical or surgical treatment, or 
examination without the service member's 
or, in appropriate cases, the service 
member's representative's informed consent.

To establish the proximate cause of an additional disability or 
death it must be shown that there was carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing hospital care, medical or 
surgical treatment, or examination.  Whether the proximate cause 
of a service member's additional disability or death was an event 
not reasonably foreseeable is in each claim to be determined 
based on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of the 
treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of that 
event was the type of risk that a reasonable health care provider 
would have disclosed in connection with the informed consent 
procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361 (2010).

It is the Board's responsibility to weigh the evidence (both 
favorable and unfavorable) and decide where to give credit and 
where to withhold the same and, in so doing, accept certain 
medical opinions over others.  Schoolman v. West, 12 Vet. App. 
307, 310-311 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998), 
citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Obviously, 
this responsibility is more difficult when medical opinions 
diverge.  And at the same time, the Board is mindful that it 
cannot make its own independent medical determination and there 
must be plausible reasons for favoring one medical opinion over 
another.  Evans at 31; see also Rucker v. Brown, 10 Vet. App. 67, 
74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).

In this case, an independent medical expert concluded that the 
treatment, or lack thereof, received by the appellant through a 
VA pharmacy caused an additional disability.  The examiner has 
provided rationale to support her opinion, which is complete, 
competent, and probative.  Under these circumstances, the Board 
finds in the appellant's favor.

Having found that VA treatment caused the seizures and middle 
back injury, i.e., an additional disability, the next question is 
whether the proximate cause was due to fault on the part of VA in 
rendering the treatment, by an event not reasonably foreseeable, 
or by the VA vocational rehabilitation or compensated work 
therapy program.  In this case, the independent medical 
specialist opined that the additional residual disabilities from 
which the appellant now suffers were proximately caused by VA's 
action in not re-filling of the prescription of Lorazepam.  In 
sum, resolving all reasonable doubt in the service member's 
favor, the Board finds that the VA pharmacy's decision to not 
refill a prescription, and a VA doctor's refusal to issue a new 
prescription for medication taken for fifteen plus years, was the 
precipitating cause of the seizures and middle back injury and 
that the resulting disabilities were not reasonably foreseeable.  
For these reasons, the claim for § 1151 benefits is granted.  See 
38 U.S.C.A. § 5107 (West 2002 & Supp. 2010); see Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).



ORDER

The claim for benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1151 for an acute breakthrough seizure and a thoracic spine 
disability is granted.


REMAND

As noted above, the issues on appeal were remanded by the Board 
in an action dated October 2008.  In that Remand, the Board asked 
that opinions be obtained concerning the etiology of the 
appellant's claimed right eye disability.  In doing so, the Board 
instructed that the Veteran be afforded an examination, that the 
examiner review the claims folder, and that the examiner opine as 
to whether it is at least as likely as not that any currently 
diagnosed right eye disability is related to the service-
connected left eye disability, or to any other incident of 
service.  In addition, the Board directed that the examiner try 
to reconcile the opinion with the service treatment records, the 
March 2005 private record from Heaton Eye Associates, and the 
June 2008 private statement from Eye Care Associates of East 
Texas.  

The record reveals that the appellant underwent a VA eye 
examination in November 2008.  The examiner specifically noted 
that the appellant's claims folder was not reviewed prior to 
examining the appellant.  This was contrary to the instructions 
given by the Board.  The examiner next stated that the question 
posed to her was whether the appellant was suffering from 
diabetic retinopathy, and if so, the etiology of such a 
condition.  Again, this is contrary to the instructions given by 
the Board.  That is, the Board asked that a diagnosis be given 
concerning any found disability of the right eye, and that after 
a diagnosis was provided, that the etiology of such a condition 
be discussed.  The Board further requested that the examiner 
comment on the March 2005 private medical record from the Heaton 
Eye Associates and the June 2008 private doctor's statement from 
the Eye Care Associates of East Texas.  Such comments were not 
provided by the examiner.  

Upon reviewing the medical documents obtained after the Board's 
October 2008 Remand, the Board finds that the requested, and 
needed, information was not obtained.  In other words, upon 
reviewing the claims folder, it is the Board's opinion that the 
RO did not comply with the remand instructions.  In Stegall v. 
West, 11 Vet. App. 268 (1998), the United States Court of Appeals 
for Veterans Claims (Court) held that a remand by the Board 
confers on a claimant, as a matter of law, the right to 
compliance with the remand orders, and that the Secretary of VA 
has a concomitant duty to ensure compliance with the terms of the 
remand.  As the medical documents obtained did not specifically 
attain the information needed by the Board, the claim must be 
returned to the RO for the requested information.

The Board would also note that in October 2008, the RO sent a 
letter to the appellant concerning how the RO would be assisting 
in the development of the appellant's claim.  On the second page 
of the letter, under the heading of "What the Evidence Must 
Show", the following information was provided:

In order to support your claim for an 
earlier effective date, the evidence must 
show that the starting date for your grant 
of benefits should be before the date we 
previously determined.  

The RO provided him this information even though the RO had 
listed, on the front page of the letter, the two issues on appeal 
as those involving service connection and entitlement to benefits 
pursuant to 38 C.F.R. § 1151.  Although the appellant was 
previously provided with VCAA [Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000)] type notice, it 
is possible that after receiving the above-noted letter, that 
there may be some confusion.  Because the claim is being remanded 
for additional development action, it is the opinion of the Board 
that another VCAA notice type letter should be provided to the 
appellant so that he is apprised of the correct information 
concerning his claim.  Thus, these documents contained 
information that was incomplete and confusing, thereby rendering 
the VCAA notice inadequate.  See Kent v. Nicholson, 20 Vet. 
App. 1, 12 (2006); see also Mayfield v. Nicholson,, 19 Vet. App. 
103, 125 (2005) (stating that confusing notice about what 
information and evidence had not been previously provided may 
amount to a notice deficiency).  

Accordingly, further appellate consideration will be deferred and 
the case is REMANDED to the RO for the following development:

1.  The RO should provide to the appellant 
all notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
with respect to claims involving service 
connection.  Any notice given, or action 
taken thereafter, must comply with current, 
controlling legal guidance.

2.  The RO should once again afford the 
Veteran an appropriate VA eye examination.  
The purpose of this examination is to 
ascertain whether the appellant now suffers 
from a disability of the right eye, and if 
so, the etiology of that found disorder.  
The claims folder, including any documents 
obtained as a result of this Remand, must 
be made available to the examiner for 
review before the examinations.  The 
examination report should consider all 
findings necessary to evaluate the claim 
and the examiner is asked to indicate that 
he or she has reviewed the claims folder.

As stated, the examiner must express an 
opinion concerning the etiology of any 
found disability of the right eye.  The 
examiner is asked to state whether it is at 
least as likely as not that the disorder is 
related to any in-service disease or injury 
or to his service in general or to a post-
service disability or to the appellant's 
service-connected left eye disorder.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  If further testing 
or examination by other specialists is 
required to evaluate the claimed 
disability, such testing or examination is 
to be done before completion of the 
examination report.

The results proffered by the examiner must 
reference the complete claims folders and 
any inconsistent past diagnoses given.  The 
examiner must discuss and reconcile his/her  
opinion with the service treatment records, 
the March 2005 private record from Heaton 
Eye Associates, the June 2008 private 
statement from Eye Care Associates of East 
Texas, and the statements provided by the 
appellant.  Also, it is requested that the 
results of the examination be typed or 
otherwise recorded in a legible manner for 
review purposes. 

3.  Thereafter, the RO should re-adjudicate 
the issue on appeal.  If the benefits 
sought on appeal remain denied, the 
appellant and the accredited representative 
should be provided a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The 
appellant need take no action unless 
otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) 
failure to cooperate by attending the requested VA examination 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


